MaRshall, J.
There was not even an irregularity in the action of the court, with the accused before it at his own request and represented by counsel, accepting his plea of guilty upon his being in due form arraigned on the charge made against him. The fact that he had been committed for trial, in form, at the next term of the circuit court, instead of before the circuit court made no difference. Upon his appearing at his own request and having the advice of counsel, the court had possession of the whole matter.
It seems that the application for a change of the judgment or for a new trial was in the nature of a plea for favor rather than the demand of a right. Notwithstanding the general statement in the affidavit of the accused that he was not guilty of the offense charged, the primary request for a mere change of the judgment involved a confession of guilt. In face of the affidavit of the district attorney that the plea of guilty was wholly voluntary, there is no basis for a decision that the court abused its discretion.
By the Court. — The judgment is affirmed.